Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	Claims 1, 2, 6-11, and 15-22 are allowed.  Claims 21 and 22 are newly added.  Claims 1, 11, 21, and 22 are independent.

2.	A typo is found in the reasons for allowance of the previous Office action dated Oct. 2, 2020, page 24, the paragraph starts with “The feature of claims 9 and 18 ……”, “the second sensor (53)” should have been “the third sensor (53)”. 

3.	The amendment filed January 4, 2021 has overcome the objection of claim 5 set forth in the previous Office action dated October 2, 2020.  Claim 5 has been canceled and the limitations thereof have been incorporated into independent claim 1.  The amendment has also overcome all the rejections under 35 U.S.C. 102 and 35 U.S.C. 103, set forth in that Office action.

4.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been amended to include allowable subject matter of claim 5 and intervening claims 3 and 4, all now canceled.  

an exit tray that is located at a third position or a fourth position; 
and a gear mechanism that converts a movement of the switch into a movement of the exit tray, moves the exit tray toward the third position when the switch is moved toward the first position and moves the exit tray toward the fourth position when the switch is moved toward the second position, wherein 
a medium discharged through the second conveyance path is placed on the exit tray when the exit tray is located at the fourth position.

	Claims 2 and 6-10 depend on claim 1.

	Claim 11 recites limitations similar to those of claim 1.  In claim 11, “the stand-by position” and “the standing position” correspond to “the third position” and “the fourth position” of claim 1, respectively.
	Claims 15-20 depend on claim 11.

	New claims 21 and 22 each include the allowable subject recited in claim 18.  Specifically, claims 21 and 22 each require that the second sensor includes a shielding member that does not block the light when the switch is located at the first position and blocks the light when the switch is located at the second position, and detects that the switch is located at the first position when the third sensor detects the light.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	For publication purpose, claims 1, 2, 6-11, and 15-22 will be renumbered as claims 1-16, respectively.



6.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakashima et al. (US 2017/0327331 A1), shutter 50 (a path switcher), Figs. 5 and 6 showing shutter 50 at different positions for different document conveying paths
	Morikawa (US 2020/0002110 A1), Figs. 1-5, paragraph 0040:  stacker 6 including an interlocking mechanism that converts a motion of the second stacker member 22 being pulled out from the first stacker member 21 or being pushed into the first stacker 
	Morikawa (US 2019/0337744 A1), similar to Morikawa ‘110 above, see Figs. 1-5, paragraph 0039

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674